Citation Nr: 0103517	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of scars of the left foot, status post bunionectomy 
and arthroplasty.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a scar of the left breast, status post left 
breast biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

According to the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, the veteran was 
discharged from the service in October 1998 after more than 
10 years of active duty.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas, which 
granted service connection for residuals of scars of the left 
foot and for residuals of a scar of the left breast and 
assigned noncompensable evaluations for the disabilities 
effective October 17, 1998.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the claims file reveals that the veteran has not 
been provided all VA regulations relevant to her claims.  
Additionally, the April 1999 VA examination reports on file 
do not address whether the veteran's service-connected left 
foot and left breast scars are tender and painful on 
objective demonstration and whether the left foot scar causes 
any foot impairment. 

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the M&ROC for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including private 
and VA, who may possess additional 
records pertinent to her pending claims.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the M&ROC should 
attempt to obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file. 

2.  If the M&ROC is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide a copy of such records.

3.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity of her service-connected 
scar residuals of the left foot and 
breast.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner before the 
examination for proper review of the 
medical history, and the examiner should 
note whether the file was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected residuals of 
left foot and left breast scars, to 
include whether the scars are tender and 
painful on objective demonstration and 
whether the left foot scar causes any 
impairment.  The rationale for each 
opinion expressed should also be 
provided.

4.  After the above has been completed, 
the M&ROC should review the claims file 
and ensure that all requested 
developments, including the medical 
examination and requested opinions, have 
been conducted and completed in full.  
Thereafter, the M&ROC should undertake 
any other action required to comply with 
the notice and duty to assist provisions 
of the VCAA.

5.  The M&ROC should then readjudicate 
the original rating issues on appeal, to 
include consideration of all applicable 
diagnostic codes and the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.7.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the M&ROC should issue a 
supplemental statement of the case that 
includes the criteria for all applicable 
diagnostic codes and should provide the 
veteran and her representative with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



